PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/208,090
Filing Date: 3 Dec 2018
Appellant(s): Huang et al.



__________________
Gary Jarosik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubil et al. (US Pub No. 8,132,105) and Schindler et al. (US Patent No. 6,359,636).
	Regarding claims 1 and 5, Dubil teaches a method for configuring a controlling device to command functional operations of a target appliance, the method comprising:
receiving at a data indicative of at least a type for and a brand of the target appliance whereupon the data indicative of at least the type for and the brand of the target appliance to identify within a library of codesets at least one codeset that is cross-referenced to the brand of the target appliance (See Col. 5, lines 6-26 discusses the process of the user specifying information which is then sent to a server where the server finds the correct code set and sends that code set to the remote control.  Col, 4, lines 60-62 teach a library of code sets. Col. 4, lines 25-34); and
a processing device having associated instructions for causing the at least one codeset to be provisioned to the controlling device for use in commanding functional operations of the target appliance (See Col. 5, lines 6-26).
Dubil does not teach a speech recognition engine.

One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Dubil’s device to include Schindler’s speech recognition for user convenience. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 2 and 6, Dubil teaches the library of codesets is stored remotely from the controlling device and the at least one codeset is provisioned to the controlling device by being downloaded (See Col. 2, lines 4-9 and Col. 5, lines 6-26).
Regarding claims 3 and 8, Dubil teaches: 
the controlling device has a plurality of function keys activatable to cause a transmission of a command to the target appliance (See Col. 1, lines 20-25); and  
receiving data indicative of a command to be assigned to a function key of the controlling device whereupon the data is indicative of a command to be assigned to a function key to identify within the at least one codeset command data that is cross-referenced to the command and causing the command data of the at least one codeset to be used by the controlling device in response to the function key being subsequently activated to cause a transmission of a command to the target device (See Col. 1, lines 31-39 teaches assigning commands for keys.). 
Dubil does not teach receiving at the speech recognition engine voice data.
Schindler teaches a speech to text processing as an input (See Col. 4, lines 30-32).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubil and Chung as applied to claim 1 above, and further in view of Matsui et al. (US Patent No. 6,784,872).
Regarding claim 7, Dubil does not teach a downloadable app to a controlling device or a smart phone or tablet as the controlling device.

One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Dubil’s system to include Matsui’s tablet device to provide a larger and easier to read remote control interface. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
(2) Response to Argument
Appellant argues that stated motivation for combining references in the 35 USC § 103 Rejection fails to support a prima facie case of obviousness

MPEP 2143 states the basic requirements of a Prima Facie Case of Obviousness: 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
	
One of the example rationales supporting an obviousness rejection is “G.    Some Teaching, Suggestion, or Motivation in the Prior Art That Would Have Led One of Ordinary Skill To Modify the Prior Art Reference or To Combine Prior Art Reference Teachings To Arrive at the Claimed Invention.”
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
	

Appellant argues that Schindler “teaches away” from the claimed invention
MPEP 2141.02 discusses differences between Prior Art and Claimed Invention.  
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

	Appellant cites a background section of Schindler that generally discusses the challenges of universal remote controls that utilize IR signals, but the Appellant does not cite any passage in the prior art that criticizes, discredits or discourages the combination of Schindler’s voice recognition input with a remote control.  In fact, Schindler explicitly teaches a remote control embodiment, see Fig 9A-9C, Col. 13 lines 28-33, and Col 14, lines 15-23.  Additionally, both Dubil and Schindler discuss RF remote control embodiments of their respective systems.  Dubil discusses an RF remote control in the abstract and Col. 1, lines 47-51 and Schindler discusses an RF remote control embodiment, see Fig 9A-9C, Col. 13 lines 28-33, and Col 14, lines 15-23.  Therefore, there is nothing in the prior art that criticizes, discredits, or discourages the combination of Schindler’s voice recognition input with a remote control as taught by Dubil.  
Appellant argues that Schindler is non-analogous art

A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  

In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011) is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification.
	
Dubil is in the field of remote controls in general and the programming of remote controls for consumer electronics, including controlling video programming, more specifically, See abstract, Col. 1, lines 6-9 and Col. 4 lines 51-57.  Schindler is in the field of remote controls, see Fig 9A-9C, Col. 13 lines 28-33, and Col 14, lines 15-23 and the field of extracting textual information to determine desired video programming, See Col. 1, lines 9-13.  Both prior art references are in the fields of remote controls, consumer electronics, and remotely controlling video programming.  Therefore, both references are in the same field.  
	Dubil is concerned with programming and setting up control of a universal remote control, See Col. 2, lines 1-5.  In order to accomplish programming and setup, the user must notify a server of the type and brand of the device to be controlled, see Col. 3 lines 25-29.  Schindler’s teaching of receiving user input through speech recognition solves the problem of receiving user input.  Therefore, Schindler is reasonably pertinent to Dubil.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683           
                                                                                                                                                                                             /JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.